Title: To George Washington from Nicholas Simon van Winter and Lucretia Wilhelmina van Winter, 26 February 1787
From: Van Winter, Nicholas Simon,Van Winter, Lucretia Wilhelmina
To: Washington, George



Monseigneur,
[Amsterdam] de⟨r⟩ 26 fevrier 1787

Vos Lettres, que nous avons eu l’honneur de recevoir l’Année passée, par la main de Monsieur le Marquis de la Fayette, par les quelles vous avez eú la bonté d’agréer les Vers de ma chere Compagne, (hommage dû a votre magnanimité et a Votre Vertu,) nous donnent ⟨assèz⟩ de ⟨pardiesse⟩ pour vous presenter à prèsent Germanicus, Nous nous flattons, que votre admiration poúr le meilleur Héros de l’Antique Rome, (l’Objet du Poëme dont nous avons l’honneur de vous offir úne Tradúction Françhise) n’est-pas moindre que la nôtre. Peutêtre l’Amerique, delivrée par vous, reconnoîtra-t-elle Son Libérateur dans ce Tableaú. Peutêtre donne-t-il un jour occasion à un Poëte de l’Amerique de chanter le Germanicus de la Patrië. Permettez que deux Epoux Hollandois, qui aiment leúr Patrië, tâ⟨c⟩hent de soutenir sa réputation Litéraire, trop peu connúë chez l’Etranger. Daignez donc recevoir l’Ouvrage d’une Citoyenne des Pays Bas Unis; accordéz lui l’honneur d’y fixer votre attention quelques instans; et quoi qu’il semble, que l’infirmité de Son Autheur ne lui promette pas une longue carriere, elle rémit ses voeúx sinceres a ce un de Son Epoux pour votre prosperité &

votre gloire. Acceptéz les temoignages du profond respect, avec lequel nous avons l’honneur d’être.
